The cause is submitted on motion of appellee to dismiss the appeal for failure to comply with the provisions of Section 13459-3, General Code, in that appellant failed to file his brief with the transcript.
The provisions of Section 13459-3, General Code, are mandatory and a motion to dismiss the appeal will be sustained for failure to comply therewith. State v. Trimmer, 80 Ohio App. 545, 547,76 N.E.2d 896; State v. Jarcho, 65 Ohio App. 417,30 N.E.2d 444; State v. Parnell, 56 Ohio App. 77, 10 N.E.2d 18; State
v. Bell, 52 Ohio App. 11, 2 N.E.2d 786; State v. Davis,
47 Ohio Law Abs., 415; State v. Barber, 44 Ohio Law Abs., 381, 65 N.E.2d 669; City of Columbus v. Balzan, 38 Ohio Law Abs., 141, 49 N.E.2d 592; State v. Smith, 33 Ohio Law Abs., 612, 35 N.E.2d 968.
Motion to dismiss the appeal is sustained.
Motion sustained.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 92